ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
This is a suit by several landowners to enjoin two school districts, their boards of trustees and equalization, and the Tax Assessor and Collector and Board of Equalization of Hays County from assessing or collecting ad valorem taxes on plaintiffs’ land on any basis other than its value for agricultural use as required by Art. VIII, Sec. 1-d, of the Texas Constitution, Vernon’s Ann.St. The trial court rendered judgment on the verdict in favor of plaintiffs, and the Court of Civil Appeals affirmed. 495 S.W.2d 335.
In the course of its opinion, the Court of Civil Appeals reaffirmed its previous holding that the lease of land for deer hunting is an “agricultural use” within the meaning of the Constitution. See Klitgaard v. Gaines, Tex.Civ.App., 479 S.W.2d 765 (wr. ref. n. r. e.). We are not entirely satisfied that this conclusion is sound. Deer hunting is, however, a use to which the land is naturally adapted. The typical Texas farm or ranch is used for that purpose only a few months out of the year, and this use does not ordinarily interfere materially with ranching or farming operations conducted on the land. And while a cost-conscious hunter usually finds that venison is a rather expensive commodity, the meat is an additional source of animal protein and augments to some extent the supply of food that is produced by strictly agricultural activities. In our opinion the secondary and incidental use of land for deer hunting under the circumstances mentioned does not deprive the owner of the benefit of Art. VIII, Sec. 1-d, where his property is otherwise devoted exclusively to “agricultural use.”
The application for writ of error is Refused, No Reversible Error.